



CHANGE IN CONTROL
SEVERANCE COMPENSATION
AND
RESTRICTIVE COVENANT AGREEMENT




THIS SEVERANCE COMPENSATION AND RESTRICTIVE COVENANT AGREEMENT (the “Agreement”)
is dated as of May 20, 2016 between MiMedx Group, Inc., a Florida corporation
(the “Company”), and Alexandra O. Haden (the “Executive”).


WHEREAS, the Company has determined that it is appropriate to reinforce and
encourage the continued attention and dedication of members of the Company’s
management, including the Executive, to their assigned duties without
distraction in potentially disruptive circumstances arising from the possibility
of a Change in Control (as hereinafter defined) of the Company; and


WHEREAS, the severance benefits payable by the Company to the Executive as
provided herein are in part intended to ensure that the Executive receives
reasonable compensation given the specific circumstances of Executive’s
employment history with the Company;


NOW, THEREFORE, in consideration of their respective obligations to one another
set forth in this Agreement, and other good and valuable consideration, the
receipt, sufficiency and adequacy of which the parties hereby acknowledge, the
parties to this Agreement, intending to be legally bound, hereby agree as
follows:


1.    Term. This Agreement shall terminate, except to the extent that any
obligation of the Company hereunder remains unpaid as of such time, upon the
earliest of (i) the Date of Termination (as hereinafter defined) of the
Executive’s employment with the Company as a result of the Executive’s death,
Disability (as defined in Section 3(b)) or Retirement (as defined in
Section 3(c)), by the Company for Cause (as defined in Section 3(d)) or by the
Executive other than for Good Reason (as defined in Section 3(e)); and
(ii) three years after the date of a Change in Control if the Executive’s
employment with the Company has not terminated as of such time.


2.    Change in Control. For purposes of this Agreement, “Change in Control”
shall mean and be deemed to have occurred on the earliest to occur of a change
in the ownership of the Company, a change in the effective control of the
Company, a change in ownership of a substantial portion of the Company’s assets
or a disposition of a substantial portion of the Company’s assets, all as
defined below:
(a)A change in the ownership of the Company occurs on the date that any one
person, or more than one person acting as a group, acquires ownership of stock
of the Company which, together with stock held by such person or group,
represents more than fifty percent (50%) of the total fair market value or total
voting power of the stock of the Company. An increase in the percentage of stock
owned by any one person, or persons acting as a group, as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock.


(b)    A change in the effective control of the Company occurs on the date that
either: any one person, or more than one person acting as a group becomes the
beneficial owner of stock of the Company possessing more than fifty percent
(50%) of the total voting power of the stock of the Company; or a majority of
members of the Company’s board of directors is replaced during any 24-month
period by directors whose appointment or election is not endorsed by at least
two-thirds (2/3) of the members of the Company’s board of directors who were
directors prior to the date of the appointment or election of the first of such
new





--------------------------------------------------------------------------------





directors.


(c)    A change in the ownership of a substantial portion of the Company’s
assets occurs on the date that any one person, or more than one person acting as
a group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company that have a total fair market value equal to seventy-five percent (75%)
or more of the total fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions. The transfer of assets by
the Company is not treated as a change in the ownership of such assets if the
assets are transferred to an entity more than fifty percent (50%) of the total
value or voting power of which is owned, directly or indirectly, by the Company.


(d)    A disposition of a substantial portion of the Company’s assets occurs on
the date that the Company transfers assets by sale, lease, exchange,
distribution to shareholders, assignment to creditors, foreclosure or otherwise,
in a transaction or transactions not in the ordinary course of the Company’s
business (or has made such transfers during the 12-month period ending on the
date of the most recent transfer of assets) that have a total fair market value
equal to seventy-five percent (75%) or more of the total fair market value of
all of the assets of the Company as of the date immediately prior to the first
such transfer or transfers. The transfer of assets by the Company is not treated
as a disposition of a substantial portion of the Company’s assets if the assets
are transferred to an entity, more than fifty percent (50%) of the total value
or voting power of which is owned, directly or indirectly, by the Company.


3.    Termination Following Change in Control.


(a)    General. If the Executive is still an employee of the Company at the time
of a Change in Control, the Executive shall be entitled to the compensation and
benefits provided in Section 4 upon the subsequent termination of the
Executive’s employment with the Company by the Executive or by the Company
during the term of this Agreement, unless such termination is as a result of
(i) the Executive’s death; (ii) the Executive’s Disability; (iii) the
Executive’s Retirement; (iv) the Executive’s termination by the Company for
Cause; or (v) the Executive’s decision to terminate employment other than for
Good Reason.


(b)    Disability. The term “Disability” as used in this Agreement shall mean
termination of the Executive’s employment by the Company as a result of the
Executive’s incapacity due to physical or mental illness, provided that the
Executive shall have been absent from Executive’s duties with the Company on a
full-time basis for six consecutive months and such absence shall have continued
unabated for 30 days after Notice of Termination as described in Section 3(f) is
thereafter given to the Executive by the Company.


(c)    Retirement. The term “Retirement” as used in this Agreement shall mean
termination of the Executive’s employment by the Company based on the
Executive’s having attained age 65 or such later retirement age as shall have
been established pursuant to a written agreement between the Company and the
Executive.


(d)    Cause. The term “Cause” for purposes of this Agreement shall mean the
Company’s termination of the Executive’s employment on the basis of criminal or
civil fraud on the part of the Executive involving a material amount of funds of
the Company. Notwithstanding the foregoing, the Executive shall not be deemed to
have been terminated for Cause unless and until there shall have been delivered
to the Executive a copy of a resolution duly adopted by the affirmative vote of
not less than three-quarters of the entire membership of the Company’s Board of
Directors at a meeting of the Board called and held for such purpose (after
reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive’s counsel, to be heard before the Board) finding
that in the good faith opinion of the Board the Executive was guilty of conduct
set forth in the first sentence of this Section 3(d) and specifying the
particulars





--------------------------------------------------------------------------------





thereof in detail. For purposes of this Agreement only, the preparation and
filing of fictitious, false or misleading claims in connection with any federal,
state or other third party medical reimbursement program, or any other violation
of any rule or regulation in respect of any federal, state or other third party
medical reimbursement program by the Company or any subsidiary of the Company
shall not be deemed to constitute “criminal fraud” or “civil fraud.”


(e)    Good Reason. For purposes of this Agreement, “Good Reason” shall mean any
of the following actions taken by the Company without the Executive’s express
written consent:


(i) The assignment to the Executive by the Company of duties inconsistent with,
or a material adverse alteration of the powers and functions associated with,
the Executive’s position, duties, responsibilities and status with the Company
prior to a Change in Control, or an adverse change in the Executive’s titles or
offices as in effect prior to a Change in Control, or any removal of the
Executive from or any failure to re-elect the Executive to any of such
positions, except in connection with the termination of Executive’s employment
for Disability, Retirement or Cause or as a result of the Executive’s death or
by the Executive other than for Good Reason;


(ii) A reduction in the Executive’s base salary as in effect on the date hereof
or as the same may be increased from time to time during the term of this
Agreement;


(iii) Any failure by the Company to continue in effect any benefit plan, program
or arrangement (including, without limitation, any profit sharing plan, group
annuity contract, group life insurance supplement, or medical, dental, accident
and disability plans) in which the Executive was eligible to participate at the
time of a Change in Control (hereinafter referred to as “Benefit Plans”), or the
taking of any action by the Company which would adversely affect the Executive’s
participation in or materially reduce the Executive’s benefits under any such
Benefit Plan, unless a comparable substitute Benefit Plan shall be made
available to the Executive, or deprive the Executive of any fringe benefit
enjoyed by the Executive at the time of a Change in Control;


(iv) Any failure by the Company to continue in effect any incentive plan or
arrangement (including, without limitation, any bonus or contingent bonus
arrangements and credits and the right to receive performance awards and similar
incentive compensation benefits) in which the Executive is participating at the
time of a Change in Control (or any other plans or arrangements providing
Executive with substantially similar benefits) (hereinafter referred to as
“Incentive Plans”) or the taking of any action by the Company which would
adversely affect the Executive’s participation in any such Incentive Plan or
reduce the Executive’s benefits under any such Incentive Plan, expressed as a
percentage of Executive’s base salary, by more than five percentage points in
any fiscal year as compared to the immediately preceding fiscal year, or any
action to reduce Executive’s bonuses under any Incentive Plan by more than five
percentage points (5%) in any fiscal year as compared to the immediately
preceding fiscal year;


(v) Any failure by the Company to continue in effect any plan or arrangement to
receive securities of the Company (including, without limitation, the Company’s
Assumed 2006 Stock Incentive Plan and the Company’s 2016 Equity and Cash
Incentive Plan, any other plan or arrangement to receive and exercise stock
options, stock appreciation rights, restricted stock or grants thereof) in which
the Executive is participating or has the right to participate in prior to a
Change in Control (or plans or arrangements providing Executive with
substantially similar benefits) (hereinafter referred to as “Securities Plans”)
or the taking of any action by the Company which would adversely affect the
Executive’s participation in or materially reduce the Executive’s benefits under
any such Securities Plan, unless a comparable substitute Securities Plan shall
be made available to the Executive;







--------------------------------------------------------------------------------





(vi) A relocation of the Company’s principal executive offices to a location
more than fifty (50) miles from its location immediately prior to a Change in
Control, or the Executive’s relocation to any place other than the Company’s
principal executive offices, except for required travel by the Executive on the
Company’s business to an extent substantially consistent with the Executive’s
business travel obligations immediately prior to a Change in Control;


(vii) Required work and or travel schedule that is not substantially consistent
with the Executive’s work and/or business travel schedule immediately prior to a
Change in Control:


(viii) Any failure by the Company to provide the Executive with the number of
Paid Time Off (“PTO”) days (or compensation therefor at termination of
employment) accrued to the Executive through the Date of Termination;


(ix) Any material breach by the Company of any provision of this Agreement;


(viii) Any failure by the Company to obtain the assumption of this Agreement by
any successor or assign of the Company effected in accordance with the
provisions of Section 7(a) hereof;


(ixi) Any purported termination of the Executive’s employment that is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 3(f), and for purposes of this Agreement, no such purported termination
shall be effective; or


(xi) Any proposal or request by the Company after the Effective Date to require
that the Executive enter into a non-competition agreement with the Company where
the terms of such agreement as to its scope or duration are greater than the
terms set forth in Section 5 hereof.


(f)    Notice of Termination. Any termination of the Executive’s employment by
the Company for a reason specified in Section 3(b), 3(c) or 3(d) shall be
communicated to the Executive by a Notice of Termination prior to the effective
date of the termination. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice which shall indicate whether such
termination is for the reason set forth in Section 3(b), 3(c) or 3(d) and which
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated. For purposes of this Agreement, no termination of the Executive’s
employment by the Company shall constitute a termination for Disability,
Retirement or Cause unless such termination is preceded by a Notice of
Termination.


(g)    Date of Termination. “Date of Termination” shall mean (a) if the
Executive’s employment is terminated by the Company for Disability, 30 days
after a Notice of Termination is given to the Executive (provided that the
Executive shall not have returned to the performance of the Executive’s duties
on a full-time basis during such 30-day period) or (b) if the Executive’s
employment is terminated by the Company or the Executive for any other reason,
the date on which the Executive’s termination is effective; provided that, if
within 30 days after any Notice of Termination is given to the Executive by the
Company the Executive notifies the Company that a dispute exists concerning the
termination, the Date of Termination shall be the date the dispute is finally
determined whether by mutual agreement by the parties or upon final judgment,
order or decree of a court of competent jurisdiction (the time for appeal
therefrom having expired and no appeal having been perfected). For purposes of
this Agreement, the Executive’s employment by the Company shall be deemed
terminated upon the date the Executive incurs a “separation from service” within
the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended (“Code”), and the regulations issued thereunder.







--------------------------------------------------------------------------------





4.    Compensation and Benefits upon Termination of Employment.


(a)    If the Company shall terminate the Executive’s employment after a Change
in Control other than pursuant to Section 3(b), 3(c) or 3(d) and Section 3(f),
or if the Executive shall terminate Executive’s employment for Good Reason, in
either case, on or within three years after a Change in Control, then the
Company shall pay to the Executive, as severance compensation and in
consideration of the Executive’s adherence to the terms of Section 5 hereof,
subject to Section 17 below, the following:


(i)    On the Date of Termination, the Company shall become liable to the
Executive for an amount equal to one (1.0) times the Executive’s annual base
compensation and targeted base bonus on the date of the Change in Control, which
amount shall be paid to the Executive in cash on or before the fifth business
day following the Date of Termination.


(ii)    For a period of twelve (12) months following the Date of Termination,
the following benefits are provided to the Executive: a) if the Executive elects
and remains eligible for COBRA coverage for the Executive and anyone entitled to
claim under or through the Executive, the Executive shall be entitled to
purchase the COBRA coverage under the group medical plan, dental plan or vision
plan at a subsidized COBRA rate each month equal to the “active” employee
contribution rate for Executive and dependents (where applicable); and b)
Executive’s participation in the life or other similar insurance or death
benefit plan, or other present or future similar group employee benefit plan or
program of the Company (excluding short-term or long-term disability insurance)
for which key executives are eligible at the date of a Change in Control, to the
same extent as if the Executive had continued to be an employee of the Company
during such period and such benefits shall, to the extent not fully paid under
any such plan or program, be paid by the Company no less frequently than
monthly. If Executive is not permitted to participate in any such plan after the
Date of Termination or Executive’s participation in such plans would have
adverse consequences for the Company, the Company may procure comparable
coverage for the Executive elsewhere on the same relative terms.


(iii)    Notwithstanding any other provision of this Agreement, it is intended
that any payment or benefit provided pursuant to or in connection with this
Agreement that is considered to be nonqualified deferred compensation subject to
Section 409A of the Code shall be provided and paid in a manner, and at such
time and in such form, as complies with the applicable requirements of Section
409A of the Code. If and to the extent required by Section 409A of the Code, no
payment or benefit shall be made or provided to a “specified employee” (as
defined below) prior to the six (6) month anniversary of the Executive’s
separation from service (within the meaning of Section 409A(a)(2)(A)(i) of the
Code) or, if earlier, Executive’s death. The amounts provided for in this
Agreement that constitute nonqualified deferred compensation shall be paid as
soon as (and no later than thirty (30) days after) the six month deferral period
ends or, if earlier, no later than thirty (30) days after the Executive’s death.
In the event that benefits are required to be deferred, any such benefit may be
provided during such deferral period at the Executive’s expense, with the
Executive having a right to reimbursement from the Company for the amount of any
premiums or expenses paid by the Executive once the deferral period ends (as
described above). For this purpose, a specified employee shall mean an
individual who is a key employee (as defined in Section 416(i) of the Code
without regard to Section 416(i)(5) of the Code) of the Company at any time
during the 12‑month period ending on each December 31 (the “identification
date”). If the Executive is a key employee as of an identification date, the
Executive shall be treated as a specified employee for the 12-month period
beginning on the April 1 following the identification date. Notwithstanding the
foregoing, the Executive shall not be treated as a specified employee unless any
stock of the Company or a Company or business affiliated with it pursuant to
Sections 414(b) or (c) of the Code is publicly traded on an established
securities market or otherwise.







--------------------------------------------------------------------------------





(b)    The parties hereto agree that the payments provided in Section 4(a)
hereof are reasonable compensation in light of the Executive’s services rendered
to the Company and in consideration of the Executive’s adherence to the terms of
Section 5 hereof. Neither party shall contest the payment of such benefits as
constituting an “excess parachute payment” within the meaning of
Section 280G(b)(1) of the Code. In the event that the Executive becomes entitled
to the compensation and benefits described in Section 4(a) hereof (the
“Compensation Payments”) as a result of such Compensation Payments and any other
benefits or payments required to be taken into account under Code Section
280G(b)(2) (“Parachute Payments”), any of such Parachute Payments must be
reported by the Company as “excess parachute payments” and are therefore not
deductible by the Company, the Company shall not have any obligation and shall
not pay to the Executive any additional amount or gross-up payment related to
any of the tax imposed on the Executive by Section 4999 of the Code. The tax, if
any, imposed on the Executive by Section 4999 of the Code shall be the full
responsibility of the Executive (subject to withholding by the Company).


(c)    The payments provided in Section 4(a) above shall be in lieu of any other
severance compensation otherwise payable to Executive under any other agreement
between Executive and the Company or the Company’s established severance
compensation policies; provided, however, that nothing in this Agreement shall
affect or impair Executive’s vested rights under any other employee benefit plan
or policy of the Company. For the avoidance of doubt, if more than one Change in
Control occurs during the term hereof, the term of this Agreement shall not
expire until three years after the date of the latest such Change in Control to
occur and the amount of compensation payable under Section 4(a)(1) shall be
based upon the highest annual base salary, targeted base bonus and car allowance
payable to Executive on the date of any such Change in Control (to the extent
not paid previously in connection with an earlier Change in Control), but
Executive shall not be entitled to receive severance compensation under Section
4(a) more than once.


5.    Protective Covenants.


(a)    Definitions.


This Subsection sets forth the definition of certain capitalized terms used in
Subsections (a) through (f) of this Section 5.


(i)    “Competing Business” shall mean a business (other than the Company) that,
directly or through a controlled subsidiary or through an affiliate, is an
integrated developer, processor, and/or marketer of a) collagen based
biomaterials and products, b) bioimplants processed from human amniotic
membrane, c) other amnion based products, d) tissue regeneration products, e)
human allograft including skin and bone products, and f) other future products
developed, processed, manufactured or marketed by the Company (collectively,
“Competing Services”). Notwithstanding the foregoing, no business shall be
deemed a “Competing Business” unless, within at least one of the business’s
three most recently concluded fiscal years, that business, or a division of that
business, derived more than twenty percent (20%) of its gross revenues or more
than $2,000,000 in gross revenues from the provision of Competing Services.


(ii)    “Competitive Position” shall mean: (A) the Executive’s direct or
indirect equity ownership (excluding ownership of less than one percent (1%) of
the outstanding common stock of any publicly held Company) or control of any
portion of any Competing Business; or (B) any employment, consulting,
partnership, advisory, directorship, agency, promotional or independent
contractor arrangement between the Executive and any Competing Business where
the Executive performs services for the Competing Business substantially similar
to those the Executive performed for the Company.







--------------------------------------------------------------------------------





(iii)    “Covenant Period” shall mean the period of time from the date of this
Agreement to the date that is twelve (12) months after the Date of Termination.


(iv)    “Customers” shall mean actual customers, clients or referral sources to
or on behalf of which the Company provides Competing Services (A) during the two
years prior to the date of this Agreement and (B) during the Covenant Period.


(v)    “Restricted Territory” shall mean the 48 continuous states of the
continental United States.


(b)    Limitation on Competition. In consideration of the Company’s entering
into this Agreement, the Executive agrees that during the Covenant Period, the
Executive will not, without the prior written consent of the Company, anywhere
within the Restricted Territory, either directly or indirectly, alone or in
conjunction with any other party, accept, enter into or take any action in
conjunction with or in furtherance of a Competitive Position (other than action
to reject an unsolicited offer of a Competitive Position).


(c)    Limitation on Soliciting Customers. In consideration of the Company’s
entering into this Agreement, the Executive agrees that during the Covenant
Period, the Executive will not, without the prior written consent of the
Company, alone or in conjunction with any other party, solicit, divert or
appropriate or attempt to solicit, divert or appropriate on behalf of a
Competing Business with which Executive has a Competitive Position any Customer
located in the Restricted Territory (or any other Customer with which the
Executive had any direct contact on behalf of the Company) for the purpose of
providing the Customer or having the Customer provided with a Competing Service.


(d)    Limitation on Soliciting Personnel or Other Parties. In consideration of
the Company’s entering into this Agreement, the Executive hereby agrees that
Executive will not, without the prior written consent of the Company, alone or
in conjunction with any other party, solicit or attempt to solicit any employee,
consultant, contractor, independent broker or other personnel of the Company or
any subsidiary of the Company to terminate, alter or lessen that party’s
affiliation with the Company or to violate the terms of any agreement or
understanding between such employee, consultant, contractor or other person and
the Company or any subsidiary of the Company.


(e)    Acknowledgement. The parties acknowledge and agree that the Protective
Covenants are reasonable as to time, scope and territory given the Company’s
need to protect its trade secrets and confidential business information and
given the substantial payments and benefits to which the Executive may be
entitled pursuant to this Agreement.


(f)    Remedies. The parties acknowledge that any breach or threatened breach of
a Protective Covenant by the Executive is reasonably likely to result in
irreparable injury to the Company, and therefore, in addition to all remedies
provided at law or in equity, the Executive agrees that the Company shall be
entitled to a temporary restraining order and a permanent injunction to prevent
a breach or contemplated breach of the Protective Covenant. If the Company seeks
an injunction, the Executive waives any requirement that the Company post a bond
or any other security.


6.    No Obligation to Mitigate Damages; No Effect on Other Contractual Rights.


(a)    All compensation and benefits provided to the Executive under this
Agreement are in consideration of the Executive’s services rendered to the
Company and of the Executive’s adhering to the terms set forth in Section 5
hereof and the Executive shall not be required to mitigate damages or the amount
of any payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the





--------------------------------------------------------------------------------





amount of any payment provided for under this Agreement be reduced by any
compensation earned by the Executive as the result of employment by another
employer after the Date of Termination, or otherwise.


(b)    The provisions of this Agreement, and any payment provided for hereunder,
shall not reduce any amounts otherwise payable, or in any way diminish the
Executive’s existing rights, or rights which would accrue solely as a result of
the passage of time, under any Benefit Plan, Incentive Plan or Securities Plan,
employment agreement or other contract, plan or arrangement.


7.    Successor to the Company.


(a)    The Company will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company (“Successor or
Assign”), by agreement in form and substance satisfactory to the Executive,
expressly, absolutely and unconditionally to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place. Any
failure of the Company to obtain such agreement prior to the effectiveness of
any such succession or assignment shall be a material breach of this Agreement
and shall entitle the Executive to terminate the Executive’s employment for Good
Reason. As used in this Agreement (except for purposes of defining “Change in
Control” in Section 2), “Company” shall mean the Company as hereinbefore defined
and any Successor or Assign to the Company. If at any time during the term of
this Agreement the Executive is employed by any Company a majority of the voting
securities of which is then owned by the Company, “Company” as used in
Sections 3, 4, 12 and 14 hereof shall in addition include such employer. In such
event, the Company agrees that it shall pay or shall cause such employer to pay
any amounts owed to the Executive pursuant to Section 4 hereof.


(b)    This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amounts are still payable to Executive hereunder, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the Executive’s devisee, legatee, or the designee or,
if there be no such designee, to the Executive’s estate.


8.    Notice. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by overnight courier service
(e.g., Federal Express) or mailed by United States certified mail, return
receipt required, postage prepaid, as follows:


If to Company:


MiMedx Group, Inc.
1775 West Oak Commons Court
Marietta, GA 30062
Attention: General Counsel


If to Executive:


            


or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.







--------------------------------------------------------------------------------





9.    Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. This Agreement shall be governed by and construed in accordance with
the laws of the State of Florida.


10.    Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


11.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.


12.    Legal Fees and Expenses. The Company shall pay all legal fees, expenses
and damages which the Executive may incur as a result of the Executive’s
instituting legal action to enforce Executive’s rights hereunder, or in the
event the Company contests the validity, enforceability or the Executive’s
interpretation of, or determinations under, this Agreement. If the Executive is
the prevailing party or recovers any damages in such legal action, the Executive
shall be entitled to receive in addition thereto pre-judgment and post-judgment
interest on the amount of such damages. All such amounts will be paid or
reimbursed no later than thirty (30) days after Executive incurs such fees,
expenses and damages or is entitled to such pre-judgment or post-judgment
interest.


13.    Section 409A Indemnification. Notwithstanding any other provision of this
Agreement, it is intended that any payment or benefit which is provided pursuant
to or in connection with this Agreement which is considered to be nonqualified
deferred compensation subject to Section 409A of the Code shall be provided and
paid in a manner, and at such time and in such form, as complies with the
applicable requirements of Section 409A of the Code. The Company and the
Executive shall cooperate to modify this Agreement as necessary to comply with
the requirements of Section 409A of the Code. In the event the Company does not
so cooperate (and assuming the Company can correct such matter without the
Company or Executive incurring any additional taxes, penalties or interest), it
shall indemnify and hold harmless the Executive on an after-tax basis from any
tax or interest penalty imposed under Section 409A of the Code with respect to
any payment or benefit provided pursuant to this Agreement or any other plan or
arrangement sponsored or maintained by the Company to the extent such tax or
interest penalty is imposed solely as a result of any failure of the Company to
cooperate so as to comply with Section 409A of the Code with respect to such
payment or benefit.


14.    Severability; Modification. All provisions of this Agreement are
severable from one another, and the unenforceability or invalidity of any
provision of this Agreement shall not affect the validity or enforceability of
the remaining provisions of this Agreement, but such remaining provisions shall
be interpreted and construed in such a manner as to carry out fully the
intention of the parties. Should any judicial body interpreting this Agreement
deem any provision of this Agreement to be unreasonably broad in time,
territory, scope or otherwise, it is the intent and desire of the parties that
such judicial body, to the greatest extent possible, reduce the breadth of such
provision to the maximum legally allowable parameters rather than deeming such
provision totally unenforceable or invalid.







--------------------------------------------------------------------------------





15.    Confidentiality. The Executive acknowledges that Executive has previously
entered into, and continues to be bound by the terms of, the Confidentiality and
Non-Solicitation Agreement, dated May 28, 2013, with the Company.


16.    Agreement Not an Employment Contract. This Agreement shall not be deemed
to constitute or be deemed ancillary to an employment contract between the
Company and the Executive, and nothing herein shall be deemed to give the
Executive the right to continue in the employ of the Company or to eliminate the
right of the Company to discharge the Executive at any time.
17.    Limited Release. The Company’s obligation to provide severance payments
and benefits to Executive under this Agreement is expressly contingent upon the
Company’s receipt no later than sixty (60) days after the Date of Termination of
an executed and non-revocable Limited Release in a form customarily utilized by
the Company for such matters (the “Limited Release”). The Company will have no
obligation to provide severance payments or benefits to Executive in the event
that Executive (i) does not deliver to the Company an executed and non-revocable
Limited Release, or (ii) does deliver an executed and non-revocable Limited
Release to the Company, but Executive breaches any representation, warranty or
covenant of the Limited Release after delivery. Furthermore, the Company will be
entitled to accrue and withhold any severance payment or benefits otherwise due
during any period prior to submission of the Limited Release or in which the
Limited Release is revocable (in whole or in part) by Executive, provided that
any such withheld payments will promptly be remitted to Executive, and severance
benefits reimbursed, when the Release Agreement becomes irrevocable. To the
extent such sixty (60) day period extends over more than one calendar year, no
severance payments will be payable or benefits provided until the subsequent
calendar year, notwithstanding the foregoing.


IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date first above written.




MiMedx Group, Inc.




By:    /s/ Parker H. Petit                        
Its Chief Executive Officer




Alexandra O. Haden


/s/ Alexandra O. Haden                            
Executive







